Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2020.12.14
                                                                          14:10:46 -06'00'



                  People v. Cavazos, 2020 IL App (2d) 120171-B



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JOSHUA CAVAZOS, Defendant-Appellant.



District & No.      Second District
                    No. 2-12-0171



Filed               November 2, 2020



Decision Under      Appeal from the Circuit Court of Kane County, No. 08-CF-3321; the
Review              Hon. Timothy Q. Sheldon, Judge, presiding.



Judgment            Affirmed in part and vacated in part.
                    Cause remanded.


Counsel on          James E. Chadd, Douglas R. Hoff, and Jennifer L. Bontrager, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick Delfino,
                    Edward R. Psenicka, and Diane L. Campbell, of State’s Attorneys
                    Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Birkett and Justice Zenoff concurred in the judgment
                               and opinion.


                                               OPINION

¶1        In 2011, a jury convicted defendant, Joshua Cavazos, of two counts of first degree murder
      (720 ILCS 5/9-1(a)(1), (a)(2) (West 2006)), attempted first degree murder (id. §§ 8-4(a), 9-
      1(a)(1)), unlawful possession of a stolen motor vehicle (625 ILCS 5/4-103(a)(1) (West 2006)),
      and aggravated discharge of a firearm (720 ILCS 5/24-1.2(a)(2) (West 2006)). These crimes
      were committed in 2007 when defendant was 17 years old. For the first degree murder and
      attempted murder convictions, the jury found that defendant discharged the firearm used in
      those crimes. The trial court denied defendant’s posttrial motion but granted, in part, his motion
      to reconsider his sentence and ultimately sentenced him to an aggregate of 75 years’
      imprisonment.
¶2        On appeal, we rejected defendant’s arguments concerning the sufficiency of the evidence,
      jury instructions, proof of specific intent for the attempted murder, and, overall, the sentence’s
      constitutionality. People v. Cavazos, 2015 IL App (2d) 120171.
¶3        This case returns to us following our supreme court’s entry of a supervisory order that
      directed us to (1) vacate our prior judgment; (2) consider the effect of People v. Buffer, 2019
      IL 122327, on the issue of whether defendant’s sentence constitutes an unconstitutional
      de facto life sentence; and (3) determine if a different result is warranted. People v. Cavazos,
      No. 119208 (Ill. Mar. 25, 2020) (supervisory order). For the following reasons, we affirm
      defendant’s conviction, vacate his sentence, and remand this matter for a new sentencing
      hearing.

¶4                                         I. BACKGROUND
¶5                                                A. Trial
¶6        Our prior order set forth detailed facts concerning the trial—we need not repeat them here.
      Cavazos, 2015 IL App (2d) 120171, ¶¶ 7-61. For context, however, we summarize that, on
      January 20, 2007, as 15-year-old Oscar Rodriguez and his girlfriend, Claudia Lozano, walked
      along High Street near Grove Street in Aurora, a sport utility vehicle drove past. The occupants
      threw gang signs and yelled gang slogans—then gunshots were fired, killing Rodriguez and
      injuring Lozano. Defendant, age 17, and his brother, Justin Cavazos, age 16, both members of
      the Insane Deuces street gang, were charged in connection with the incident. In 2011, the
      brothers were tried simultaneously (in adult court) by separate juries.
¶7        As previously noted, the jury convicted defendant of two counts of first degree murder and
      found that he discharged the firearm that proximately caused Rodriguez’s death. The jury also
      convicted defendant of attempted first degree murder and found that he fired the weapon used
      in that crime. Finally, the jury found defendant guilty of aggravated discharge of a firearm and
      unlawful possession of a stolen motor vehicle.



                                                  -2-
¶8                                             B. Sentencing
¶9         On January 18, 2012, the trial court denied defendant’s motion for a new trial and
       proceeded to sentencing. The State emphasized defendant’s gang involvement, violent history,
       and his callous attitude concerning his crimes.
¶ 10       In response, defense counsel stated to the court, “Unfortunately, any argument I can make
       really won’t do much good considering the minimums here. The legislature has chosen to
       handcuff you either mitigation wise or nonmitigation wise [sic].” Counsel argued that,
       although defendant made some “bad choices,” letters in the record reflected that in his early
       years defendant was a good person and that his bad choices did not mean that he could not be
       rehabilitated. Counsel asserted that, while no statutory mitigating factors “technically” applied,
       defendant’s record aside from this case consisted of a few ordinance violations and one felony.
       Counsel asserted that, although the minimum sentence effectively equated to a life sentence, it
       would be appropriate because it would account for defendant’s rehabilitative potential.
¶ 11       In announcing its sentence, the court noted that, while defendant was apparently a “very
       nice” young man and gifted athlete in his early years, his behavior altered after a custody
       modification. The court recounted that defendant’s criminal history included a few minor
       offenses and a Class 3 felony. Defendant had declined to participate in an interview concerning
       his background. He had a young daughter and a family who would all be impacted by the
       imposed sentence. The court commented that, at a young age, defendant chose the Insane
       Deuces over many wonderful things in his life, including his freedom. It sentenced defendant
       to 25 years’ imprisonment for first degree murder (see 730 ILCS 5/5-8-1(a)(1)(a) (West 2006)
       (providing range of 20 to 60 years)), with a 25-year add-on for discharging the firearm that
       caused the victim’s death (see id. § 5-8-1(a)(1)(d)(iii) (add-on may be 25 years to natural life)).
       The court sentenced defendant to 10 years’ imprisonment for attempted first degree murder
       (see id. § 5-8-1(a)(3) (providing a range of 6 to 30 years)), with a 20-year add-on for
       discharging the firearm (see id. § 5-8-1(a)(1)(d)(ii)). The murder and attempted murder
       sentences were to be served consecutively. See id. § 5-8-4(a)(1). Finally, the court sentenced
       defendant to three years’ imprisonment for possession of a stolen motor vehicle (see id. § 5-8-
       1(a)(5) (providing a range of three to seven years)), to run concurrently with the attempted
       murder sentence.
¶ 12       Defendant moved to reconsider the sentence, asking that the court grant the minimum
       aggregate sentence (which, in these circumstances, was 71 years’ imprisonment), rather than
       the 80 years imposed, as the imposed sentence did not adequately take into account his
       rehabilitative potential. On February 12, 2012, the court granted the motion in part, reducing
       the murder sentence by 5 years (i.e., to the minimum of 20 years), resulting in an aggregate
       75-year sentence.

¶ 13                                    C. Appellate Proceedings
¶ 14       On direct appeal, defendant raised multiple arguments, including a challenge to the
       constitutionality of the statutory provisions that resulted in his trial in adult court and his
       ultimate sentence. He argued that the confluence of (1) his mandatory transfer to adult court,
       (2) the application to juveniles of mandatory firearm enhancements, (3) mandatory
       consecutive sentencing, (4) adult sentencing ranges, and (5) “truth in sentencing” provisions
       did not permit consideration of his youthfulness at the time of the offense and, thus, his
       sentence was unconstitutional. We rejected his arguments. Cavazos, 2015 IL App (2d) 120171,

                                                    -3-
       ¶¶ 92-102. However, we questioned whether the General Assembly should revisit the juvenile
       sentencing scheme. We found “particularly troubling” the limitations placed upon a sentencing
       court’s discretion when mandatory sentencing enhancements applied to a juvenile offender. Id.
       ¶¶ 101-02. Moreover, we highlighted:
               “[H]ere, the court determined that 20 years’ imprisonment was appropriate for
               [defendant’s] decision to take another’s life. However, it was required to impose
               another 25 years to that sentence because [defendant] did so with a firearm. 730 ILCS
               5/5-8-1(a)(1)(d)(iii) (West 2006). Similarly, the court determined that 10 years’
               imprisonment should be imposed for [defendant’s] attempted murder of a young girl.
               However, it was required to impose another 20 years, indeed twice the underlying
               sentence, because [defendant] did so with a firearm. 730 ILCS 5/5-8-1(a)(1)(d)(ii)
               (West 2006). We do not suggest that the crimes at issue here or the use of a firearm
               during those crimes should be punished lightly, or that the instant sentence is
               inappropriate, but where there exists an evolving trend that the attendant circumstances
               of youth must be considered at sentencing, the court’s restricted discretion and required
               imposition of an add-on that is more than what the court determines is reasonable for
               the underlying offense should, in our opinion, be revisited.” (Emphases in original.) Id.
               ¶ 102.
¶ 15       Thereafter, our supreme court denied defendant’s petition for leave to appeal. Still, as
       noted, it directed us to vacate our prior decision and to consider the effect, if any, of Buffer on
       defendant’s sentence. Cavazos, No. 119208. We ordered the parties to submit supplemental
       briefing on the pertinent issue.

¶ 16                                           II. ANALYSIS
¶ 17        Preliminarily, we note again that, although defendant’s initial appeal raised multiple issues,
       we maintain our original holdings on all issues except the constitutionality of defendant’s
       sentence, which we reconsider here. See Cavazos, 2015 IL App (2d) 120171.
¶ 18        The United States Supreme Court has issued a series of decisions that, collectively, reflect
       that mandatory life sentences for juvenile defendants violate the eighth amendment (U.S.
       Const., amend. VIII). See Miller v. Alabama, 567 U.S. 460, 479 (2012) (even for those
       convicted of homicide, the eighth amendment prohibits “a sentencing scheme that mandates
       life in prison without possibility of parole for juvenile offenders”); Graham v. Florida, 560
       U.S. 48, 74 (2010) (when imposed on juvenile offenders for crimes other than homicide, a life
       sentence without the possibility of parole violates the eighth amendment); Roper v. Simmons,
       543 U.S. 551, 568-73 (2005) (capital punishment for juvenile offenders violates the eighth
       amendment). 1 These decisions emphasize that juvenile offenders are inherently different from
       adult offenders and that minors have less moral culpability and greater rehabilitative potential
       than adult offenders. While not outright banning life sentences for juveniles convicted of
       homicide, the Court has held that a life sentence may not be mandated and that, before a life
       sentence may be imposed, the sentencing court must consider mitigating circumstances, such
       as the minor’s youth and its “attendant characteristics.” See Miller, 567 U.S. at 483, 489. Miller

          1
           The eighth amendment and the proportionate penalties clause of the Illinois Constitution (Ill.
       Const. 1970, art. I, § 11) are generally read coextensively. See, e.g., People v. Patterson, 2014 IL
       115102, ¶ 101.

                                                    -4-
       also made clear that “appropriate occasions for sentencing juveniles to this harshest possible
       penalty will be uncommon.” Id. at 479.
¶ 19        The Illinois Supreme Court has also issued decisions that, collectively, reflect that
       (1) Miller applies to discretionary, as well as mandatory, life sentences (People v. Holman,
       2017 IL 120655, ¶ 40); (2) Miller applies to de facto life sentences, or sentences that cannot be
       served in one lifetime, and thus that have the same practical effect on a juvenile as a mandatory
       life sentence without parole (People v. Reyes, 2016 IL 119271, ¶¶ 9-10); and (3) any sentence
       exceeding 40 years is a de facto life sentence requiring the sentencing court to consider, before
       imposition, youth and its attendant circumstances (Buffer, 2019 IL 122327, ¶¶ 41-42). Thus, a
       court may sentence a juvenile to natural life or a de facto life sentence; however, to comply
       with constitutional requirements, the sentencing court must first
               “determine[ ] that the defendant’s conduct showed irretrievable depravity, permanent
               incorrigibility, or irreparable corruption beyond the possibility of rehabilitation. The
               court may make that decision only after considering the defendant’s youth and its
               attendant characteristics. Those characteristics include, but are not limited to, the
               following factors: (1) the juvenile defendant’s chronological age at the time of the
               offense and any evidence of his particular immaturity, impetuosity, and failure to
               appreciate risks and consequences; (2) the juvenile defendant’s family and home
               environment; (3) the juvenile defendant’s degree of participation in the homicide and
               any evidence of familial or peer pressures that may have affected him; (4) the juvenile
               defendant’s incompetence, including his inability to deal with police officers or
               prosecutors and his incapacity to assist his own attorneys; and (5) the juvenile
               defendant’s prospects for rehabilitation.” (Emphasis added.) Holman, 2017 IL 120655,
               ¶ 46 (citing Miller, 567 U.S. at 477-78).
¶ 20        Indeed, this state has now codified the Miller factors. Specifically, section 5-4.5-105(a) of
       the Unified Code of Corrections (Code) provides that, when a person under 18 years of age
       commits an offense, the trial court at the sentencing hearing shall consider the following factors
       in mitigation: (1) the person’s age, impetuosity, and level of maturity at the time of the offense,
       including the ability to consider risks and consequences of behavior, and the presence of
       cognitive or developmental disability, or both, if any; (2) whether the person was subjected to
       outside pressure, including peer pressure, familial pressure, or negative influences; (3) the
       person’s family, home environment, educational and social background, including any history
       of parental neglect, physical abuse, or other childhood trauma; (4) the person’s potential for
       rehabilitation or evidence of rehabilitation, or both; (5) the circumstances of the offense; (6) the
       person’s degree of participation and specific role in the offense, including the level of planning
       by the defendant before the offense; (7) whether the person was able to meaningfully
       participate in his or her defense; (8) the person’s prior juvenile or criminal history; and (9) any
       other information the court finds relevant and reliable, including an expression of remorse, if
       appropriate, although, if a defendant chooses not to make a statement on advice of counsel, a
       lack of an expression of remorse shall not be considered as an aggravating factor. 730 ILCS
       5/5-4.5-105(a) (West 2016).
¶ 21        Here, defendant argues that, in light of the foregoing, his sentence constitutes an
       unconstitutional de facto life sentence, as the court was required to impose more than 40 years’
       imprisonment without adequate consideration of his youth and its attendant circumstances. The
       State disagrees with defendant’s calculation of his total sentence (asserting that, with truth-in-

                                                    -5-
       sentencing and other considerations, the sentence totals 67.3 years) but does not dispute that,
       either way, per Buffer, defendant received a de facto life sentence. Indeed, we agree that the
       applicable sentencing scheme, at that time, mandated a minimum 71-year sentence (45-year
       minimum for first degree murder while discharging a firearm, consecutive to 26-year minimum
       for attempted first degree murder while discharging firearm). See 730 ILCS 5/5-4.5-20(a)
       (West 2010) (range of 20 to 60 years for first degree murder); id. § 5-8-1(a)(1)(d)(iii)
       (mandatory add-on of 25 years to natural life); 720 ILCS 5/8-4(c)(1)(C) (West 2010)
       (attempted murder is a Class X felony, and 20 years must be added if the defendant discharged
       a firearm); 730 ILCS 5/5-4.5-25(a) (West 2010) (range for a Class X felony is 6 to 30 years);
       730 ILCS 5/5-8-4(d)(1) (West 2010) (providing for mandatory consecutive sentences).
       Moreover, defendant received an aggregate 75-year sentence (45 years for first degree murder
       and 30 years for attempted murder); the defendant must serve his murder sentence at 100%
       and the attempted murder sentence at 85% (730 ILCS 5/3-6-3(a)(2)(i)-(ii) (West 2010)). As
       such, and as the State concedes, defendant undeniably received a de facto life sentence.
¶ 22        The State nevertheless disagrees that defendant’s life sentence violates the eighth
       amendment. It contends that the trial court considered defendant’s youth and its attendant
       circumstances and, further, that the record reflects that defendant is the rare juvenile whose
       irreparable corruption warrants his life sentence. Specifically, the State notes that the record
       “amply” reflects that the court “fully considered defendant’s youth,” that the record itself
       contained information to support the required findings, and that the court was not, in any event,
       required to make explicit findings of incorrigibility. For example, the State identifies the
       court’s comment that defendant decided “in his very young life” to pursue gang activity.
       Further, the State points out that there were photos of defendant in the record and that his youth
       would also have manifested itself by his presence at trial. Also, the State notes that, during
       voir dire, prospective jurors commented on defendant’s youthful appearance and that defense
       counsel commented in closing argument on the length of sentences received by the teenage
       witnesses who testified on the State’s behalf. Moreover, the State notes that letters submitted
       on defendant’s behalf at sentencing emphasized his youth. The State concludes that it is “amply
       demonstrated that the sentencing judge was cognizant of and fully considered the defendant’s
       youth at sentencing” and that the length of the sentence was, therefore, character-driven.
       Indeed, the State comments that applying the relevant factors to this case reflects that
       (1) defendant was not susceptible to peer pressure and (2) was fully aware of the consequences
       of his actions. He was the person exerting pressure on other gang members to commit the
       crime. Afterward, he bragged about the shooting and celebrated by obtaining new gang tattoos.
       Finally, the State notes, the record reflects that, after this crime, defendant displayed a callous
       attitude and aided in other crimes.
¶ 23        We conclude that defendant’s sentence violates the eighth amendment and that he is
       entitled to a new sentencing hearing. The framework for sentencing juvenile defendants to life
       imprisonment has evolved since the trial court sentenced defendant here. Indeed, Miller was
       filed in June 2012, which is after the court sentenced defendant and ruled on his motion to
       reconsider the sentence. As such, the sentencing court was unable to consider defendant’s
       youth and attendant circumstances under the framework that has since developed in caselaw,
       as summarized above. Nor did it possess any discretion to impose less than a mandatory
       de facto life sentence. Critical to this case, and as we noted in our prior decision, the court was
       unable to apply any discretion concerning the mandatory firearm enhancements, but that now


                                                    -6-
       has changed. See 730 ILCS 5/5-4.5-105(b), (c) (West 2018) (sentencing scheme for juveniles
       now affords sentencing courts discretion to apply the firearm enhancement). 2
¶ 24       We do not disagree with the State that, as delineated in its appellate brief, the court here
       was aware of defendant’s youth at the time of his crimes, and the record reflects facts and
       circumstances that may bear upon the relevant factors. The State emphasizes that, with his
       callous attitude and continued criminality after the crimes at issue, defendant is the rare
       juvenile whose irreparable corruption warrants his life sentence—thus, constitutional
       requirements were satisfied. Here, we must disagree. When the court considered defendant’s
       sentence, the relevant factors were not established. 3 Mere general consideration of youth is a
       far cry from evaluating the relevant factors to find that defendant is that rare juvenile whose
       criminal conduct was indicative of irreparable corruption beyond the possibility of
       rehabilitation. See, e.g., Buffer, 2019 IL 122327, ¶ 41; Holman, 2017 IL 120655, ¶¶ 45-46.
       Indeed, a life sentence for a juvenile is appropriate only where that defendant is the “rare
       juvenile offender” whose crime reflects “irretrievable depravity, permanent incorrigibility, or
       irreparable corruption beyond the possibility of rehabilitation.” (Emphases added and internal
       quotation marks omitted.) Holman, 2017 IL 120655, ¶¶ 36, 46; Montgomery v. Louisiana, 577
       U.S. ___, ___, 136 S. Ct. 718, 734 (2016). Moreover, the Court has clarified that it is not
       sufficient for a sentencing judge to merely “consider a juvenile offender’s youth”; rather, the
       penological justifications for a life sentence without parole entirely collapse for the juvenile
       offender, unless that offender is the “rare” child whose crime reflects more than “unfortunate
       yet transient immaturity.” (Internal quotation marks omitted.) Montgomery, 577 U.S. at ___,
       136 S. Ct. at 734. While express findings of incorrigibility are not required (id. at ___, 136 S.
       Ct. at 735), sentencing courts must still “determine” and somehow express, after considering
       the defendant’s youth and the enumerated attendant circumstances, that “the defendant’s
       conduct showed irretrievable depravity, permanent incorrigibility, or irreparable corruption
       beyond the possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46. The court did not
       make any of those findings here. Again, the court did not possess the yet-to-be-developed
       framework that now exists for considering defendant’s youth. Further, the trial court found that
       defendant had a relatively minor criminal history and was a “very nice” person and a gifted
       athlete in his early years. His behavior appeared to change after a custody modification, and
       he had a family who was impacted by the crime and sentence. Yet, the statutory sentencing
       scheme required the court to impose upon defendant a de facto life sentence.
¶ 25       In sum, as we recently noted in People v. Luna, 2020 IL App (2d) 121216-B, ¶ 29, all
       juveniles who are theoretically eligible for life sentences will have committed horrific crimes.

           2
              The State incorrectly suggests that the discretionary enhancement is inapplicable or unavailable
       here because (1) defendant was sentenced before the statute was enacted and (2) the supreme court’s
       supervisory order vacated only our decision, not defendant’s sentence. First, as we are vacating
       defendant’s sentence as unconstitutional and remanding for a new sentencing hearing, defendant may
       be sentenced under the scheme prescribed by section 5-4.5-105 of the Code. See 730 ILCS 5/5-4.5-105
       (West 2018); Buffer, 2019 IL 122327, ¶ 47; see also Reyes, 2016 IL 119271, ¶ 12. Second, and as stated
       in the case upon which the State primarily relies for its argument, “[w]here *** a defendant’s sentence
       is vacated on appeal and the matter remanded for resentencing, under section 4 of the Statute on
       Statutes, the defendant may elect to be sentenced under the law in effect at the time of the new
       sentencing hearing.” People v. Hunter, 2017 IL 121306, ¶ 54.
            3
              We note that Miller applies retroactively. See, e.g., People v. Davis, 2014 IL 115595, ¶ 39.

                                                      -7-
       Yet current case law instructs that not all of those juveniles eligible for life sentences should
       receive them. The framework for sentencing juveniles has markedly evolved since defendant’s
       sentence was imposed. The codification of the Miller factors, the elimination of mandatory
       enhancements for juveniles, and the issuance of Buffer all occurred after sentencing in this
       case. As such, the court could not benefit from the current scope of analysis concerning
       juvenile culpability, nor did it have at its disposal the modifications to sentencing parameters.
       Accordingly, we conclude that defendant is entitled to a new sentencing hearing under the
       scheme prescribed by section 5-4.5-105 of the Code. See Buffer, 2019 IL 122327, ¶ 47; see
       also Reyes, 2016 IL 119271, ¶ 12. On remand, we caution that the sentencing judge may not
       simply claim to have followed the Miller factors. The judge must use those factors to evaluate
       evidence at the new sentencing hearing to determine whether defendant is “among the rarest
       of juvenile offenders whose conduct places him [or her] beyond the possibility of
       rehabilitation.” See, e.g., People v. Reyes, 2020 IL App (2d) 180237, ¶¶ 25, 31-32. We express
       no view about the sentence that defendant should ultimately receive; however, “[o]n remand,
       the trial court could once again impose a de facto life sentence only if it determines that the
       defendant is beyond rehabilitation.” (Emphasis omitted.) Id. ¶ 32.
¶ 26       In sum, we affirm defendant’s conviction, vacate his sentence, and remand for resentencing
       in accordance with this decision.

¶ 27                                       III. CONCLUSION
¶ 28       For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed in
       part and vacated in part. We remand the cause for resentencing.

¶ 29      Affirmed in part and vacated in part.
¶ 30      Cause remanded.




                                                   -8-